UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: July 23, 2014 (Date of earliest event reported)   Plumas Bancorp (Exact name of registrant as specified in its charter)   CA (State or other jurisdiction of incorporation) 000-49883 (Commission File Number) 75-2987096 (IRS Employer Identification Number)   35 S Lindan Ave Quincy, CA (Address of principal executive offices) (Zip Code)  530-283-7305 (Registrant's telephone number, including area code)   Not Applicable (Former Name or Former Address, if changed since last report)  Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o
